          AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (M0dified)                                                                                                              Pagelofl   /D
                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                               United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                               v.                                                  (For Offenses Committed On or After November 1, 1987)


                             Heriberto Contreras-Moguel                                            CaseNumber: 2:19-mj-10096

                                                                                                   KathrvnA. ·
                                                                                                                    1"'1.' .1


                                                                                                   Defendant's Atto "ey
                                                                                                                                       ,
                                                                                                                                           \,l.tl
                                                                                                                                                  -
          REGISTRATION NO. 86642298
                                                                                                                                              FilED
          THE DEFENDANT:                                                                                                                            JUL 2 3 2019
           lZl pleaded guilty to count(s) 1 of Complaint
                                                                                                                                ~':'          "1" ~h
                                                                                                                                                       ·-·
                                                                                                                                                       _..,,,_;,, n11.., 1   1.,.,-,.,1u ·i   I
              D was found guilty to count( s)                                           §9UTHEf'lN u:sn,iCT OF CALIFORNIA
                                                                                                                  .. " .
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
          Title & Section                   Nature of Offense                                                                                          Count Number(s)
          8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                                1

              D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
              •      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                      IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                        ,d(TIME SERVED                                          D _ _ _ _ _ _ _ _ _ days

              lZl Assessment: $10 WAIVED lZl Fine: WAIVED
              lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged iti case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                 Tuesday, July 23, 2019
                                                                                                 Date oflmposition of Sentence



                                                                                                 Hirlct&~OCK
                                                                                                 UNITED STATES MAGISTRATE JUDGE



          Clerk's Office Copy                                                                                                                                         2: 19-mj-10096

-----------    ---   ------------                             - - - - - - - - - - ---- - ----
